Filed 4/26/16 P. v. Moon CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B265832

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA362256)
         v.

ADRIAN DAMICO MOON,

         Defendant and Appellant.



         THE COURT:*

         Appellant Adrian Damico Moon was charged and convicted of perjury. (Pen.
Code, § 118, subd. (a); People v. Moon (Nov. 2, 2011, B228146) [nonpub. opn.].) On
April 27, 2015, appellant filed an ex parte emergency motion for appointment of federal
public defender pro bono Sean Kennedy and Gerald Salseda as counsel for representation
for resentencing and dismissal motion pending before the court. That motion was denied
on the grounds that (1) “Minute order record check show no pending action in state court
in either case,” and (2) the trial court lacked jurisdiction to appoint a federal public
defender to represent appellant. It seems that the same motion was again denied for the
same reasons on June 10, 2015. Appellant also filed an application to reduce his felonies


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
to misdemeanors pursuant to Proposition 47; that motion was denied on the grounds that
Penal Code section 118 is not an eligible offense for reduction. While appellant filed a
request for probable cause, he did not secure one from the trial court.
       Appellant timely filed a notice of appeal.
       Counsel was appointed to represent appellant in connection with this appeal.
After examination of the record, counsel filed an “Opening Brief” in which no arguable
issues were raised. On January 28, 2016, we advised appellant that he had 30 days within
which to personally submit any contentions or issues for us to consider. To date, no
response has been received.
       We have examined the entire record and we are satisfied that appellant’s appellate
counsel has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 441 (Wende).) We see no indication of any error
by the trial court.
       Appellant has, by virtue of counsel’s compliance with the Wende procedure and
our review of the record, received adequate and effective appellate review of the
judgment and sentence entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 123–124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2